Per Curiam: The appellants, who were engaged in the retail grocery business in Chicago and were not registered pharmacists, weré in the criminal court of Cook county found guilty of violating section 2 of the Phar.macy act in selling proprietary medicines at retail, and were fined $20 and costs. Upon this their appeal to this court they assign for error that the statute under which they were convicted is unconstitutional and void. Except as to the form of proceeding in which it is raised, the question is the same as that raised and decided in Noel v. People, (ante, p. 587,) and must be decided in the same way. It was there held that so much of the statute as prohibited the act involved in that case (which was of the same character as the one involved in this) was unconstitutional. The ruling in that case is conclusive of this, and the judgment must be reversed. Judgment reversed. Mr. Justice Wilkin, dissenting.